Citation Nr: 0215832	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Board undertook additional development in this case 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The veteran was examined and the results supported the claim.  
Thus, the Board will proceed to grant the appeal without 
further delay.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's osteoarthritis of the right knee is the 
result of injury during active service.  


CONCLUSION OF LAW

Osteoarthritis of the right knee was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as a letter dated in May 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  In response to the 
Board's development request, the veteran reported treatment 
at the Parkridge Hospital and by Dr. Paul Thompson.  These 
records are already in the file.  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  In this case, there is no evidence of arthritis 
during the post service year from a physician or other 
competent medical source.  

Evidence and Analysis  The service medical records include an 
entrance examination, dated in October 1961, which shows the 
lower extremities were normal.  In November 1961, a history 
of a torn ligament of the right knee with occasional swelling 
of the joint was recorded.  

A narrative summary, dated in December 1961, shows the 
veteran twisted his right knee and had swelling.  120 cubic 
centimeters of blood were removed from his knee when first 
seen.  A second tap was done approximately 8 days later.  The 
diagnosis was sprain of the medial collateral ligaments.  He 
was put in a cylinder cast.  A report dated in January 1962 
shows that the cast was removed after 3 weeks.  The knee 
looked good with no effusion and no tenderness.  The range of 
motion was from 0 to 60 degrees.  Exercises were recommended.  
Approximately a week later, it was noted that there had been 
good improvement with increasing motion and decreasing pain 
and swelling.  

On separation examination, in August 1965, the lower 
extremities were reported to be normal.  

A private hospital report dated in April 1971 shows an injury 
of the left knee.  

Reports dated in December 1973 ascribe the April 1971 injury 
to the right knee.  A December 1973 report states that the 
veteran had an onset of right knee pain and swelling a month 
earlier.  The diagnosis was effusion, chronic, marked, right 
knee, secondary to possible torn medial and or lateral 
meniscus.  X-rays revealed mild osteoarthritic spurring along 
the lateral femoral condyle with a questionable loose body.  
Surgery was performed, with excision or torn medial and 
lateral semi-lunar cartilage, removal of 4 large loose 
bodies, and excision of scar formation medial from the 
condyle and partial synovectomy.  

Private hospital reports document arthroscopic examination 
and treatment, in April 1985, for chronic, severe 
osteoarthritis of the right knee.  

In October 2002, the veteran was examined in response to the 
Board's development request.  It was the assessment that the 
veteran had severe osteoarthritis of both knees with limited 
range of motion, pain, muscle atrophy, and weakness of both 
quadriceps, more on the right.  

The physician commented that it was unlikely that the injury 
to the veteran's right knee during service, in December 1961, 
resolved without residual disability.  The doctor explained 
that the veteran was noted having hemarthrosis at the time 
which indicated the injury was severe enough to cause 
hemorrhage inside the knee joint.  

The physician also commented that the veteran was noted 
having chronic moderate osteoarthritis of the right knee with 
loose body as well as rupture, chronic, marked, medial and 
lateral menisci of the right knee, chondromalacia chronic 
marked medial and outer lateral femoral condyles, right knee, 
during surgery in December 1973.  At that time, the veteran 
was only 33 years old.  The doctor stated that the severity 
of osteoarthritis was unlikely to come at that age without 
preceding injury.  Therefore, the physician believed the 
right knee injury in service caused early development of 
osteoarthritis of the right knee.  Further, the veteran's 
current right knee disability could not be clearly 
disassociated from the in service right knee injury.  It was 
the doctor's professional opinion that the veteran's chronic 
right knee condition was due to the injury during active 
service.

Here, we have a right knee injury in service documented in 
the service medical records.  A current right knee disability 
as document by private medical reports and VA examination, 
and an opinion which links the current right knee disability 
to the in-service right knee injury.  This nexus opinion 
comes from a VA physician after reviewing the record and 
examining the veteran, so it is highly probative.  There is 
no evidence against a connection.  Consequently, the Board 
finds that the veteran's current right knee disability is due 
to the in-service right knee injury.


ORDER

Service connection for osteoarthritis of the right knee is 
granted.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

